Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-35 and 39-81 are cancelled.  Claims 82-84 are new.  Claims 36-38 and 82-84 are pending.

Priority
This application is a 371 of PCT/US2019/012608 01/08/2019, and PCT/US2019/012608 has PRO 62/615,869 01/10/2018.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 36-38 and 82-84) drawn to the method of treating one or more symptoms of a neurodegenerative disease, and the species 3-(N-(3,5-dimethoxyphenyl)sulfamoyl)benzoic acid (shown below) and Alzheimer’s, in the reply filed on 2/18/22 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36-38 and 82-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36, 82, and 84 contain a limitation drawn to a prodrug of the compound of formula I.  The instant disclosure contains the term prodrug, and describes some of the desirable characteristics of prodrugs in a general sense, but has no direction as to the scope or how one of ordinary skill in the art would know or determine what these prodrugs would be.
The field of developing prodrugs is vast, and many patents for prodrugs of well known drugs are granted, which is indicative of the extent and difficulty of the field. The complete lack of direction given by the instant disclosure as to what the instantly claimed prodrugs are, could be, or how to make, test, or use them makes the metes and bounds of the instant claims unclear.
Claims 37 and 83 are rejected for depending from a rejected base claim.


Claims 36-38 and 82-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 36 and 83 contain the broad recitation “substituted with one or more”, and the claims also recite “in one embodiment, one, two, three, or four” which is the narrower statement of the range/limitation several times (see, for example, the section following the proviso in claim 36). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 37, 38, 82, and 84 are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 36 and 82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agar et al. (US 2010/0152125 A1)
While there is a restriction of record, for the sake of compact prosecution this relevant this relevant art is being included.  This does not state or imply that here has been any change to the restriction.
Agar et al. discloses the treatment of neurodegenerative disease comprising the administration of the compound shown below (see, for example, claims 1 and 16).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-38 and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (WO 2016/090317 A1).
The instant claims are generally drawn to the treatment of Alzheimer’s disease (related to claims 37 and 38) comprising administering 3-(N-(3,5-dimethoxyphenyl)sulfamoyl)benzoic acid (shown below; related to claims 82-84).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Larsen et al. discloses the treatment of neurodegenerative diseases including Alzheimer’s disease (see, for example, the title, abstract, claims, and the whole 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Larsen et al. teaches that R” can be CO2H (e.g. R” is (CO)R1 with R1 as OH; see, for example, pg. 3 last two paragraphs and claim 3), teaches that the substitution about the nitrogen bound ring can be in a di-meta relationship (such as that shown below; see, for example, claim 22), and teaches that the substituent R6 can be methoxy (i.e. R6 is -ORA with RA as H; see, for example, claim 1).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Larsen et al. further teaches that the compounds disclosed therein should be modified by those of skill in the art to realize equivalent-utility compounds (i.e. that other similar compounds should be made and used; see, for example, the Equivalents section on pg. 77).
Larsen et al. does not specifically disclose the instant compound or the stages of Alzheimer’s disease.
It would have been obvious to one of ordinary skill in the art to treat Alzheimer’s disease with the instant species because the prior art teaches all the claimed elements.
One of ordinary skill would have been motivated to make and use the instant compound because Larsen et al. discloses a Markush grouping that encompasses the 
With respect to the stages of Alzheimer’s disease, the claim encompasses all the stages, so any treatment must necessarily fall into one of the claimed stages, therefore the limitation is considered to have been met.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-38 and 82-84 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-69 of copending Application No. 17/625,704. Although the claims at issue are not identical, they are not patentably distinct from each other.


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The copending claims are generally drawn to the treatment of neurodegenerative diseases comprising administering a compound of formula A, shown below.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The copending compound embraces the instant compound and therefore makes the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-35 and 39-81 are cancelled.  Claims 36-38 and 82-84 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627